DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/25/2022 and 9/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deformable build platform being deformed away from the build plate when the actuating mechanism is in the fully collapsed mode, and the top surface is even with the build platform when the actuating mechanism is in the fully extended mode must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0017, "3-dimentional" in lines 2-3 should be changed to "3-.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  "3-dimentional" in lines 2-3 should be changed to "3-.  Appropriate correction is required.
Claim Interpretation
Examiner wishes to point out claims 1-14 are directed towards an apparatus and will be examined as such under the following conditions.  The process/manner of using the apparatus and/or the material worked upon are viewed as recitation(s) of intended use and are given patentable weight only to the extent that the structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details).  For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05(g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "shaped as a sin" in lines 2-.  It is unclear how the deformable build platform can have a continuous top surface as noted in claim 1, while having a cut therethrough from the exterior to the center as recited in claim 2.  As illustrated in Figure 1A, the shape recited in claim 2 is counter to the deformable build plate having a continuous top surface due to said cuts therein.  As noted in paragraphs 0031 of the instant Specification, the build platform is a telescoping cylinder; hence, for examination purposes the deformable platform will be interpreted to be shaped as a telescoping cylinder with a continuous top surface (e.g. a circular top surface).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Provencher (US 2018/0370133 A1, having priority date of 11/16/2015).
Regarding claim 1, Provencher discloses a print area (Figures 1-3) of a 3- dimensional printer (paragraphs 0052-0054), the print area comprising: 
a build plane (print surface 110); 
a deformable build platform (800 in Figures 22A-22B; paragraphs 0097, involves the use of a flexible build platform); and 
an actuating mechanism (cam 580 and segment 814), configured to actuate and deform the deformable build platform (paragraph 0098-0099, as the single cam rises…will cause the object to separate from…the adhesive bond), 
wherein the deformable build platform is composed of a single consecutive material having a single continuous top surface (812 in Figures 22A-22B; paragraph 0097-0099), and 
wherein the top surface is even with the build plane (as shown in Figures 22A-22B, printed object 20 is printed on build plane even with the top surface of the deformable build platform).
The recitation “for accepting and subsequently ejecting an object printed” has not been given patentably weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Nonetheless, Provencher discloses the print area serves to both accept and eject a printing object (Figures 22A-22B; paragraphs 0097-0099).
Regarding claim 3, Provencher further discloses the actuating mechanism is configured to actuate a center of the deformable build platform (Figures 22A-22B; paragraph 0098, segment 814 is a single center segment) along a vertical axis of the build plane such that the top surface of the deformable build platform deforms and is displaced away from the build plane (as shown in Figures 22A-22B, deformable build platform deforms away from build plane).
Regarding claim 4, Provencher further discloses the top surface of the deformable build platform forms a concave shape when it is displaced away from the build plane (as shown in Figure 22B, opposing surface from segment 814 forms a concave shape).
Regarding claim 5, Provencher further discloses the top surface of the deformable build platform forms a convex shape when it is displaced away from the build plane (as shown in Figure 22B, surface adjacent to segment 814 being the top surface; likewise, surface adjacent to attachment mechanism 820 forms a concave shape as deformable build platform is bent upwards).
Regarding claim 6, Provencher further discloses the top surface of the deformable build platform forms a conical shape when it is displaced away from the build plane (as shown in Figure 22B; paragraph 0098, top surface forms a concave shape via center segment 814).
Regarding claim 7 , Provencher further discloses the actuating mechanism actuates the deformable build platform to be displaced away from the build plane (as shown in Figures 22A-22B).  Claim 7 additionally recites the limitation, “when an object is finished printing on the build surface..” is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Provencher discloses all the structural limitations of claim 7.  Nonetheless, Provencher discloses the object is printed in and ejected from the print area (paragraph 0099).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Provencher.
Regarding claim 2, Provencher teaches all the elements of claim 1 as discussed above but does not disclose the deformable build platform is shaped as a single spiral cut from its exterior to the center of its interior (e.g. circular top surface; reference section 9 above).  However, merely changing the shape of the deformable build platform in Provencher (e.g. a rectangular deformable platform) to other common and familiar shapes is a matter of design choice which a person of ordinary skill in the art would have found it obvious absent persuasive evidence that the particular configuration of the claimed platform is significant.  Provencher discloses an embodiment (Figure 1A) wherein the deformable build plate is circular and comprises a plurality of separate segments (110A) in a helical arrangement.  In a further embodiment (Figures 19-21; paragraphs 0092-0096), separate segments of the deformable build plate (710) are actuated to gradually separate a printed object therefrom as the force required is lower.  As the primary embodiment discloses the actuating mechanism engages the center of the deformable build platform, one skill in the art would have found it obvious to  incorporate the teachings of the alternate embodiments and arrive at the claimed shape above for the benefit of less force to gradually separate the printed object.
Regarding claim 8, Provencher teaches all the elements of claim 1 as discussed above and further discloses the actuating mechanism has a fully collapsed mode (850, 814 in Figure 22A) but does not disclose a fully extended mode.  However, as discussed in paragraphs 0098-0099, the actuating mechanism rises against the deformable build platform to cause pressure against the object and separate it therefrom.  It would have been obvious for one of ordinary skill in the art at the time of filing to fully extend the actuating mechanism to ensure the separation of the object from the deformable build platform.
Regarding claim 9, Provencher teaches all the elements of claim 8 as discussed above and further discloses the top surface of the deformable build platform deforms away from the build plane when the actuating mechanism is in the fully extended mode (as showing in Figure 22A), and the top surface is even with the build plane when the actuating mechanism is in the fully collapsed mode (as shown in Figures 22B).
Regarding claim 10, Provencher teaches all the elements of claim 8 as discussed above and further discloses the top surface of the deformable build platform forms a convex shape when the actuating mechanism is in the fully extended mode (as shown in Figure 22B; paragraph 0098, top surface forms a concave shape via center segment 814; likewise, surface adjacent to attachment mechanism 820 forms a concave shape as deformable build platform is bent upwards).
Regarding claim 11, the limitation “wherein the actuating mechanism enters the fully extended mode when an object is finished printing on the build surface…” pertains to the specific way the apparatus is used. See MPEP §2114 II.  In the instant case. Provencher discloses all the structural limitations of the claim 11.  Furthermore, Provencher discloses deforming of the deformable build platform is sufficient to break any bonds between the object and the top surface of the build plane (paragraph 0099, resulting curve will case the object to separate…gradually overcome the adhesive bond).
Regarding claim 12, Provencher teaches all the elements of claim 8 as discussed above but does not disclose the top surface of the deformable build platform deforms away from the build plane when the actuating mechanism is in the fully collapsed mode, and the top surface is even with the build plane when the actuating mechanism is in the fully extended mode.  It would have been obvious for one skill in the art to have constructed the actuating mechanism to deform the build platform when in a collapsed state and to be even when in an extended state as a matter of design choice.  As noted in claim 9, Provencher discloses an opposite configuration (e.g. the deformable build platform deforms away when the actuating mechanism is in the fully extended mode and is even in the fully collapsed mode).  Likewise, Provencher discloses the configuration above in an alternate embodiment to remove a printed object.  As disclosed in Figures 23A-23B and paragraph 0100, the printing surface is integrated with a flexible mold (e.g. deformable build platform) and deforms away when an actuating mechanism (shaft 930) is collapsed (Figures 23A) and is even when the actuating mechanism is extended.   Hence, as a matter of design choice, one of ordinary skill would have had a reasonable expectation of success in providing in the claimed configuration to the primary embodiment.  
Regarding claim 13, Provencher discloses all the elements of claim 12 as discussed above and further discloses the top surface of the deformable build platform forms a concave shape when the actuating mechanism is in the fully collapsed mode (as shown in Figure 23A).
Claim 14 recites intended use of the actuating mechanism (e.g. the actuating mechanism enters the fully collapsed mode when an object is finished printing on the build surface); thus, the claim is rejected for the same reason as claim 12 on which it depends.  In the instant case, Provencher discloses all the structural limitations of claims 12 and 14; specifically, the structure of the build platform being deformed when the actuating mechanism is a collapsed state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (US 2014/0191439 A1) discloses a build surface having a helical shaped surface.
Skubic (US 2010/0100222 A1) discloses a deformable build platform for 3D printing having a continuous top surface and multiple actuating mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        10/26/2022